DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, and Species I, Fig. 12, in the reply filed on December 20, 2021 is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Status of the Claims
	Claims 1-14 are pending in the application. Claims 11-14 are withdrawn, and claims 1-10 are being examined herein.
Information Disclosure Statement
The information disclosure statement filed May 1, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that 66A has been provided, but the IDS lists JP 62-108776 instead.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 6, “monoclinic phase particle” should read “monoclinic phase particles” for consistency.
In line 13, “low-concentration phase particles” should read “stabilizer low-concentration phase particles” for consistency.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in line 2, “low-concentration phase particles” should read “stabilizer low-concentration phase particles” for consistency.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 2, “a solid electrolyte” should read “the solid electrolyte” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 4,266,979 A) and further in view of Krstic (US 2014/0011661 A1) and further in view of Sugii et al. (US 2009/0081101 A1).
Regarding claim 1, Miyoshi teaches a solid electrolyte (a solid electrolyte, col. 1, lns. 6-7) comprising:
partially stabilized zirconia (zirconia-yttria, col. 1, lns. 6-7).
Miyoshi teaches that the solid electrolyte comprises zirconia-yttria (col. 1, lns. 6-7), but is silent with respect to wherein the stabilizer forms a solid solution in zirconia.
Krstic teaches a zirconia-based ceramic comprising zirconia and yttria that form partially stabilized zirconia (abstract). Krstic teaches that yttria in zirconia goes into solid solution and can affect the fracture toughness and bending strength to be high (para. [0009]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the yttria of Miyoshi to form a solid solution in zirconia as taught by Krstic because it increases the fracture toughness and bending strength (Krstic, para. [0009]).
Modified Miyoshi teaches wherein: the partially stabilized zirconia comprises at least monoclinic phase particles and cubic phase particles as crystal particles that configure the partially stabilized zirconia (the zirconia-yttria comprises cubic zirconia grains and monoclinic zirconia grains, col. 2, lns. 5-13).
Modified Miyoshi teaches that the amount of monoclinic zirconia is in a range of 10-50% by mole on the basis of total mixture (col. 4, lns. 19-22), but fails to teach wherein an abundance ratio of the monoclinic phase particle is 5 to 25% by volume.
Sugii teaches a yttria-stabilized zirconia sintered body composed of monoclinic crystals and cubic crystals (abstract). Sugii teaches that the monoclinic crystals content is preferably 5 to 40% by volume, which results in a sintered body with excellent heat-shock resistance (para. [0028]-[0029]).
prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). MPEP § 2144.05(I).
Modified Miyoshi teaches wherein the partially stabilized zirconia comprises stabilizer low-concentration phase particles of which concentration of the stabilizer at a particle center is equal to or less than 1 mol%, as the crystal particles (an average yttria concentration in the monoclinic zirconia is 0.1-1% by mole, col. 3, lns. 46-48, 61-65; yttria is radially diffused into zirconia such that zirconia takes yttria as their centers, col. 4, ln. 68, col. 5, lns. 1-3); and
the stabilizer low-concentration phase particles have a particle-size distribution of number frequency thereof having a peak at which an average particle size is 0.6 to 1.0 µm (the monoclinic zirconia grains have an average grain size of 0.2-1 µm, col. 2, lns. 8-10). Generally, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). MPEP § 2144.05(I).
Modified Miyoshi teaches that the monoclinic zirconia grains have an average grain size of 0.2-1 µm (col. 2, lns. 8-10). Modified Miyoshi is silent with respect to a particle size at 10% of a cumulative number, and therefore fails to teach wherein a particle size at 10% of a cumulative number is 0.5 µm or greater.
In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the monoclinic zirconia grain size at 10% of a cumulative number of Modified Miyoshi to be 0.5 µm or greater through routine experimentation because doing so would yield the predictable desired thermal shock resistance and mechanical strength of the ceramic.
Modified Miyoshi teaches wherein of the overall low-concentration phase particles, 50% by volume or greater belong to the peak (the monoclinic zirconia grains have an average grain size of 0.2-1 µm, col. 2, lns. 8-10; since all of the monoclinic zirconia grains have an average grain size of 0.2-1 µm, Examiner interprets it to be 100% by volume of the monoclinic zirconia grains).
Regarding claims 2-3, Modified Miyoshi teaches that the monoclinic zirconia grains have an average grain size of 0.2-1 µm (col. 2, lns. 8-10). Modified Miyoshi is silent with respect to a second average particle size, and therefore fails to teach wherein: the peak is a first peak, and the stabilizer low-concentration phase particles further have a second peak at which the average particle size is 0.2 to 0.4 µm, and the particle size at 90% of the cumulative number is 0.5 µm or 
Miyoshi teaches that the grain size of the monoclinic zirconia is a result-effective variable. Specifically, Miyoshi teaches that the grain size of the monoclinic zirconia controls the thermal shock resistance and mechanical strength of the ceramic (col. 2, lns. 52-68, col. 3, lns. 1-4). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the monoclinic zirconia grain size of Modified Miyoshi to further have a second average at which the average particle size is 0.2 to 0.4 µm and the particle size at 90% of the cumulative number is 0.5 µm or less and 20-50% by volume belong to the second average through routine experimentation because doing so would yield the predictable desired thermal shock resistance and mechanical strength of the ceramic.
Regarding claims 4 and 7, Modified Miyoshi teaches wherein the stabilizer comprises yttria (yttria, col. 1, ln. 7).
Regarding claims 5-6 and 8-9, Modified Miyoshi teaches a contacting portion (the zirconia-yttria ceramic 10 has a surface, Fig. 2, col. 7, lns. 3-5).
The limitation “in contact with a dissimilar material member” is an intended use limitation. Examiner notes that “a dissimilar material member” is not a positively recited element of the claim, and therefore, is not an element of the claimed solid electrolyte. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not 
Examiner further notes that Modified Miyoshi teaches that the zirconia-yttria ceramic 10 has a surface (Fig. 2, col. 7, lns. 3-5), so the surface of the solid electrolyte is capable of the recitation “in contact with a dissimilar material member.”
The limitation “the dissimilar material member comprises alumina or spinel” is not given patentable weight because the dissimilar material member is not a positively recited element of the claim, and therefore, is not an element of the claimed solid electrolyte.
Regarding claim 10, Modified Miyoshi teaches a gas sensor (oxygen sensor, col. 1, lns. 5-10) comprising:
a solid electrolyte according to claim 1 (the solid electrolyte, col. 1, lns. 5-10, see rejection of claim 1 supra).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitsuyoshi et al. (JPS54109898A): a gas sensor comprising mixed crystal of ZrO2 phase of cubic system and ZrO2 of monoclinic system having low Y2O3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794    

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699